DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/27/21 have been fully considered but they are not persuasive.  The applicant argues that prior art of Chen, it only discloses that turns of the first coplanar spiral structure (marked as white lines) and turns of the second coplanar spiral structure (marked as dark lines) are arranged in an interlaced manner. However, Chen does Not disclose that at least one of the first turns is substantially adjacent to another first turn and one of the second turns. Therefore, Chen does not disclose “at least one of the first turns is substantially adjacent to another first turn and one of the second turns” as recited in claim 1. The examiner respectfully disagrees. 
	The word adjacent means “lying near, close, contiguous; adjoining; neighboring” 
(https://www.dictionary.com/browse/adjacent).  As clearly seen in Chen at least one of the first turns (such as 320 (1) or 320(2)) is substantially adjacent to another first turn (see figure 3a) and one of the second turns (340(1) or 340(2)) which can be broadly reasonably interpreted in read on the applicant claimed limitations. The claim does not state that the first turn is directly adjacent another first turn and one of the second turns. It simply states that first turn is substantially adjacent another first turn and one of the second turns. The applicant claimed limitations has not clearly define what substantially adjacent means in regards to the description of the claimed invention. Note: substantially adjacent or adjacent has a different meaning from directly adjacent and can be interpreted more broadly.  Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (US 2010/0060402).
Regarding claim 1, Chen (figures 3a-4a and para 0021-0035) discloses first inductor (see para 0021) having a plurality of first turns (see figure 3a); and a second see para 0023) having a plurality of second turns (see figure 3a), wherein the first inductor and the second inductor are disposed on a first layer in an interlaced manner (see figure 3a), wherein at least one of the first turns is substantially adjacent to another first turn and one of the second turns (see figure 3a).
Regarding claim 2, Chen (figures 3a-4a) discloses wherein the first turns of the first inductor are coupled to at least one first interlaced structure.
Regarding claim 3, Chen (figures 3a-4a) discloses wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns.
Regarding claim 4, Chen (para 0025-0030) discloses wherein the at least one first interlaced structure is formed by two metallic segments disposed on the first layer and a second layer respectively.
Regarding claim 5, Chen (figures 3a-4a) discloses wherein the first inductor and the second inductor are both disposed in a predetermined area having a first side and a second side, the second first side is opposite to the second side.
Regarding claim 6, Chen (figures 3a) discloses wherein the first inductor comprises a first port (312) and a second port (314), and the second inductor comprises a third port (332) and a fourth port (334).
Regarding claim 7, Chen (figures 3a) discloses wherein the first port and the second port are disposed on the first side, and the third port and the fourth port are disposed on the second side.
Regarding claim 8, Chen (para 0028-0029) discloses wherein the first port and the second port are disposed on a second layer which is different from the first layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) in view of Abu Qahouq (US 9,793,039).
Regarding claim 9, Chen (figures 3a-4a and para 0021-0035) discloses all the limitations as noted above but does not expressly wherein a ratio of the first turns and the second turns is 2:1.
Abu Qahouq (Col 6, lines 32-45) discloses a teaching wherein a ratio of the first turns and the second turns is 2:1.
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein a ratio of the first turns and the second turns is 2:1 as taught by Abu Qahouq  to the inductive device of Chen so as allow the inductive device to have to the capability to provide high currents and 
Such as to provide low voltage value which is suitable for electronics supplying.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) in view of Abu Qahouq (US 9,793,039) in further view of Lee et al. (US 2009/0039977).
Regarding claim 10, the modified inductive device of Chen (figures 3a-4a and para 0021-0035) discloses all the limitations as noted above but does not expressly wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps.
Lee et al. (figure 3a and para 0031-0040) discloses wherein the first inductor  (32) and the second inductor (33) are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps.(note:see wherein the first inductor has 6 and the second inductor has at 3 or more; the claim does limit the second inductor from having more laps)
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out .
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD HINSON/Primary Examiner, Art Unit 2837